DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 15-28 are pending.

Election/Restrictions
The election of "autoimmune polyendocrinopathy-candidiasis-ectodermal dystrophy (APECED)" as the species of monogenic disease in the reply filed on 5/20/22 is acknowledged. Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 15-26 and 28 are under consideration, as they read upon the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required because the instant drawings do not comply with 37 C.F.R. 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter. 
In the Drawings filed on 6/15/20, Figure 3 is presented on two separate sheets, labeled "FIG. 3" and "FIG. 3 (Cont.)", which should be relabeled "FIG. 3A" and "FIG. 3B". Likewise, Figure 8 is presented on three sheets, labeled "FIG.8", "FIG.8 (Cont.)", and "FIG.8 (Cont.)", which should be relabeled as "FIG.8A", "FIG.8B" and "FIG.8C".
Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Applicants are reminded that once the drawings are changed to meet the separate numbering requirement of 37 C.F.R. 1.84(U)(1), Applicants are required to file an amendment to change the Brief Description of the Drawings and the rest of the specification accordingly.

Specification
The disclosure is objected to because of the following informalities:
(1) Page 2, line 19 contains a reference to a website that is formatted as an embedded hyperlink (browser-executable code). References to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII). In the instant application, Applicant can remove the embedded hyperlink by removing the prefix http:// such that the website is referenced solely as "www.orpha.net". 
(2) Following the correction to the Drawings required above, the "Brief Description of the Drawings", starting on page 51, should be updated accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 23,  26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 19, the recitation of "wherein prevention and/or treatment of monogenic diseases" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Specifically, this recitation uses the term "monogenic diseases", which is plural, but parent claim 15 only uses the term in the singular; i.e., "a monogenic disease".
Claim 23 is indefinite because it limits the method of claim 15 to being "in the form of a pharmaceutical composition comprising said anti-CD45RC antibody and a pharmaceutically acceptable carrier or excipient or vehicle", and as such the claim is limiting a method comprising steps, which is a process, to a composition, which is a product. This renders the claim a single claim which claims both a method step of using said product and the product itself, which per MPEP 2173.05(p) is indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Per MPEP 2173.05(p): 
See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.")

In claim 26, line 3, the recitation of "preferentially before administration of said anti-CD45RC antibody" is indefinite because, per MPEP 2173.05(d), "If stated in the claims, examples and preferences may lead to confusion over the intended scope of the claim" (bolding added for emphasis). In the instance case, it is unclear whether the stated preference limits the claim to such an embodiment.
In claim 28, line 5, the recitation of "preferably said monogenic disease is APECED" is indefinite for the same reason as for the recitation in claim 26.





Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The claims are directed to methods with an intended goal of preventing and/or treating a "monogenic disease", which the specification teaches "are caused by single-gene defects" (¶ 2, published application). The elected species under consideration is "autoimmune polyendocrinopathy-candidiasis-ectodermal dystrophy (APECED)", which is taught as an example of a monogenic disease that is linked to a gene "involved in the immune system and whose deficiency generates inflammation and/or autoimmune reactions" (¶ 3). In independent claim 15, the method asserts that the goal is achieved via a single step of administering an anti-CD45RC antibody. CD45 is "a transmembrane glycoprotein existing in different isoforms" that "differ in their extracellular domain structures which arise from alternative splicing of 3 variable exons (exons 4, 5 and 6) coding for the A, B, and C determinants, respectively, of the CD45 extracellular region" (¶ 48). The CD45RC isoform comprises "exon 6 encoding the C determinant (hence the terminology CD45RC, i.e., CD45 Restricted to the C determinant), but lacking exons 4 and 5, respectively encoding the A and B determinants" (¶ 50). This isoform "is expressed on B cells, and a subset of CD8+ T cells and CD4+ T cells, but not on CD8+ or CD4+ Treg, CD14+ monocytes or PMN" (¶ 50). The specification provides the sequence of exon 6 of CD45RC as SEQ ID NO: 1, which is 48 amino acids in length, and the full length CD45RC protein as SEQ ID NO: 3, which is 1306 amino acids in length.
While the claims are directed to methods of use of a product, rather than a product per se, practicing said method requires the skilled artisan to possess the product to be used in the method, i.e., in this case, the requisite "anti-CD45RC antibody". Thus, compliance with the written description requirement of 35 U.S.C. 112(a) requires a written description of the product to be used in the claimed method. 
The only structure required by the term "anti-CD45RC antibody" is that of an antibody; otherwise, the product is only defined functionally as being as being "anti-CD45RC", i.e., binding to the CD45RC protein. However, a product defined by function is not sufficient in and of itself to describe the product because it is only an indication of what the product does, rather than what it is; i.e., the specific structure of the product. It is only a definition of a useful result rather than a definition of what achieves that result. Per MPEP 2124, "describing a composition by its function alone typically will not suffice to sufficiently describe the composition". Thus, in the instant case, the specification must described the structure of the antibody that can bind to the CD45RC protein.
	However, the term "anti-CD45RC antibody" is not limited to a single antibody, but instead encompasses a genus of antibodies. The prior art recognizes that a single antibody binds to an epitope of 5-7 amino acids in a target protein (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). Thus, even considering only continuous epitopes, the full-length CD45RC comprises a multitude of different regions of five amino acids that can serve as epitopes (e.g., residues 1-5, 2-6, 3-7, up to residues 1302-1306 of SEQ ID NO: 3). Even the shorter exon 6 of CD45RC comprises numerous possible epitopes (e.g., residues 1-5, 2-6, 3-7, up to residues 44-48 of SEQ ID NO: 1). 
Furthermore, the relevant further teaches that there is substantial variation in the structure of antibodies that bind to a single protein, on the order of hundreds of different sequences; specifically, see Ferrara et al (2015. mAbs. 7(1): 32-41), which teaches that "[t]he number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). And while the general structure of an antibody was well-known in the prior art, it is the structure of the complementarity-determining regions (CDRs) that determines the specificity of a particular antibody, and said CDR structure is not predictable based on the epitope to which it binds. Thus, even knowing the structure (CDRs) of one antibody does not allow the skilled artisan to predict the structure of other antibodies that bind to the same epitope or to the other epitopes in the same protein.
Furthermore, the decision of the Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target protein (e.g. CD45RC or a fragment of such) itself is not sufficient to provide a written description of the genus of antibodies binding to said target protein. 
Thus, the claims are genus claims because they encompass use of a genus of antibodies of differing structures having the required functionality, i.e., binding to CD45RC, and the structure of these antibodies are not predictable based on the knowledge of the sequence of CD45RC or the knowledge of the structure of any single anti-CD45RC antibody. As such, compliance with the written description requirement for the term "anti-CD45RC antibody" means that the specification must describe the genus of the antibodies binding to CD45RC.
	However, rather than describing the genus of antibodies that bind to CD45RC, or to exon 6 of CD45RC, the instant specification contains a reference to a single specific anti-CD45RC antibody, a "mouse anti-rat CD45RC monoclonal antibody" termed "clone OX22" (¶ 295). However, even this antibody is not fully described, as the specification does not provide any further information about it, such as the sequences of the variable regions, or whether it was commercially available at the time of the effective filing date of the instant application.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-CD45RC antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
In the instant case, the claimed method requires use of an "anti-CD45RC antibody", but the instant specification fails to describe the genus of antibodies corresponding in scope to such, and therefore the claimed method fails to meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646